In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00022-CV
                                                ______________________________
 
 
 
                              IN THE INTEREST OF
B.G.M., A CHILD
 
 
                                                                                                  

 
 
                                       On Appeal from the 115th
Judicial District Court
                                                            Marion County, Texas
                                                          Trial Court
No. 08-00106
 
                                                      
                                            
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Bud
Marks and Rhonda Marks filed their notice of appeal from the final order in
suit affecting the parent-child relationship on March 24, 2010.
            The
clerk’s and reporter’s records were due to be filed with this Court on or
before May 6, 2010.  Appellants have
been found not indigent and have not appealed that ruling.  Therefore, they are responsible for paying or
making adequate arrangements to pay the clerk’s fees and the reporter’s fees
for preparation of the records.  See Tex.
R. App. P. 37.3(b), (c).
            On
June 8, 2010, we contacted counsel for the Markses by letter, giving him an
opportunity to cure the various defects, and warning him that if we did not
receive an adequate response within ten days, this appeal would be subject to
dismissal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            Over
sixty days has now elapsed since the date of our letter.  No record has been filed, and we have
received no communication from counsel. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          August 11, 2010
Date Decided:             August 12, 2010